JUDGMENT
Opinion for the court filed by Circuit Judge Millett and Senior Circuit Judge Ginsburg.
Dissenting opinion filed by Circuit Judge Brown.
Per Curiam
These causes came on to be heard on the record on appeal from the United States District Court for the District of Columbia and were argued by counsel. On consideration thereof, it is
ORDERED and ADJUDGED that the judgment of the District Court be affirmed in part and the claims be remanded in part, in accordance with the opinion of the court filed herein this date.